DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.
Response to Amendment
The amendment filed January 25, 2021 has been entered. Claims 1, 3-7, 9-13, 15-17, 21, and 23-27 are pending in the application. 
Claim Objections
Claims 11, 26, and 27 are objected to because of the following informalities:  
Claim 11: On lines 11-12, “portion the recess” should recite “portion of the recess”.
Claim 26: On line 2, “axes” should recite “axis”.
Claim 27: the claim number is incorrectly labeled as clam 26 and should be 27.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 7, 9, 10, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bellin (US 4589872) in view of Kocanowski (US 4471942) and further in view of Yoon (US 2014/0243759).
Regarding claim 1, Bellin discloses a flow selector (10 and 11, Fig 1) for selectively controlling a flow rate of a fluid (Col. 1, lines 7-10), the flow selector comprising: an inlet tube (inner passageway of 15, Fig 7); an outlet tube (inner passageway of 16, Fig 7); a flow rate selection mechanism (18, 72 and 73, Fig 7), the flow rate selection mechanism including a shaft (18 and 72, Fig 7) having a distal end and a proximal end, and a seat (73, Fig 7) that receives the distal end of the shaft, the seat comprising a recess (space comprising the shaft within housing 17, best seen in Fig 2), wherein the recess is in fluid communication to permit an ingress of the medicinal fluid from the inlet tube into the recess and egress 
Bellin is silent regarding a cross tube extending from the inlet tube to the outlet tube wherein the recess is in fluid communication with the cross tube and indicia for indicating a selected flow rate to a user of the flow selector and wherein the indicia are arranged along the shaft such that the indicia move into and out of the enclosure as the shaft rotates and moves along the axial direction with respect to the seat and a portion of the shaft visible to the user indicates the selected flow rate.
Kocanowski teaches a flow selector (device of Fig. 5) comprising an inlet tube (See annotated Fig 5 below); an outlet tube (See annotated Fig 5 below); a cross tube (See annotated Fig 5 below) extending from the inlet tube to the outlet tube wherein a recess (13, Fig 5) is in fluid communication with the cross tube to permit an ingress of the medicinal fluid from the inlet tube into the recess and egress of the medicinal fluid from the recess to the outlet tube (Col 4, lines 4-16), wherein the inlet tube, outlet tube, and cross tube have the same inner diameter (See annotated Fig 5 below).
Modifying the flow selector disclosed by Bellin to have a cross tube and inlet/outlet tubes that share the same inner diameter with the cross tube as taught by Kocanowski would result in a cross tube that is perpendicular to the seat and recess, and inlet/outlet tubes that are transverse to the cross tube (inlet/outlet tubes oriented similar to the orientation seen in Fig 7 of Bellin).

The modified invention of Bellin and Kocanowski discloses all of the elements of the invention as discussed above. The modified invention is silent regarding indicia for indicating a selected flow rate to a user of the flow selector and wherein the indicia are arranged along the shaft such that the indicia move into and out of the enclosure as the shaft rotates and moves along the axial direction with respect to the seat and a portion of the shaft visible to the user indicates the selected flow rate. Yoon teaches a flow selector (51, 52, 10, 20, Fig 4) comprising a flow rate selection mechanism ( 10 and 20, Fig 4) including a shaft (20, Fig 4) having a distal end and a proximal end (See Fig 4), the shaft comprising indicia (40, Fig 4) for indicating a selected flow rate to a user of the flow selector (Para 0065) and wherein the indicia are arranged along the shaft such that the indicia move into and out of the enclosure as the shaft moves along the axial direction with respect to the seat and a portion of the shaft visible to the user indicates the selected flow rate (Para 0065). Modifying the shaft disclosed by Bellin and Kocanowski to include indicia as taught by Yoon would result in a shaft that rotates (Col 3, lines 51-54 -Bellin) and moves along the axial direction wherein the indicia move into and out of the enclosure to indicate a selected flow (Para 0065 –Yoon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft disclosed by Bellin and Kocanowski to include indicia as taught by Yoon in order for the user to be able to find the flow rate through the flow selector (Para 0065).


    PNG
    media_image1.png
    369
    455
    media_image1.png
    Greyscale


Regarding claim 3, the modified invention of Bellin, Kocanowski, and Yoon disclose all of the elements of the invention as discussed above. The modified invention further discloses the indicia (40, Fig 4 -Yoon) comprise a series of numbers representing a range of flow rates selectable using the flow selector (Para 0023; Para 0065 -Yoon).

    PNG
    media_image2.png
    440
    268
    media_image2.png
    Greyscale
Regarding claim 4, the modified invention of Bellin, Kocanowski, and Yoon disclose all of the elements of the invention as discussed above. The modified invention further discloses the enclosure (17, Fig 2 –Bellin as modified by Kocanowski to accommodate a cross tube) comprises an outer surface defining a first side (See annotated Fig 7 -Bellin) and a second side (See annotated Fig 7 -Bellin), the second side being opposite the first side, and wherein the first side defines the inlet opening (opening of 15, Fig 7 -Bellin) and the shaft opening (opening of 22, Fig 2 -Bellin) and the second side defines the outlet opening (opening 16, Fig 7 -Bellin).
Regarding claim 7, the modified invention of Bellin, Kocanowski, and Yoon discloses all of the elements of the invention as discussed above. Bellin discloses the enclosure comprises an outer surface defining a first side, a second side, and a third side, the second side being opposite the first side and the third side being between the first side and the second side (See annotated Fig 7 below) and wherein the first side defines the inlet opening (15, Fig 7), the second side defines the outlet opening (16, Fig 7). However, Bellin does not teach the third side defines the shaft opening. 
Kocanowski further teaches the enclosure (10, Fig 5) comprises an outer surface defining a first side (See annotated Fig 5 below), a second side (See annotated Fig 5 below), and a third side (See 
Modifying the flow selector disclosed by Bellin, Kocanowski, and Yoon to have an enclosure wherein the openings are positioned as further taught by Kocanowski would result in a flow selector that permits more accurate control of the flow at low flow rates (Col 2, lines 18-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow selector disclosed by Bellin, Kocanowski, and Yoon to have an enclosure wherein the openings are positioned as further taught by Kocanowski in order to have a flow selector that permits more accurate control of the flow at low flow rates (Col 2, lines 18-22).

    PNG
    media_image3.png
    370
    491
    media_image3.png
    Greyscale


Regarding claim 10, the modified invention of Bellin, Kocanowski, and Yoon discloses all of the elements of the invention as discussed above. The modified invention further discloses the flow rate selection mechanism is a needle valve (Col 6, lines 3-4-Bellin).
Regarding claim 25, the modified invention of Bellin, Kocanowski, and Yoon discloses the cross tube (See annotated Fig 5 above –Kocanowski) extends in a direction transverse to a longitudinal axis of both the inlet and the outlet tubes (as described above, the cross tube is perpendicular to the seat and recess, and the inlet/outlet tubes are transverse to the cross tube (inlet/outlet tubes oriented similar to the orientation seen in Fig 7 of Bellin).
Regarding claim 27, the modified invention of Bellin, Kocanowski, and Yoon discloses the recess (space comprising the shaft within housing 17, best seen in Fig 2 –Bellin; Kocanowski has an analogous recess 15, Fig 5) extends perpendicularly through and beyond the cross tube (See annotated Fig 5 above –Kocanowski) such that at least one of the shaft and the seat of the flow rate selection mechanism can completely block fluid flow through the cross tube (as seen in Fig 2 and 3 of Kocanowski, the shaft 20 blocks the fluid flow through the cross tube; Col 3, lines 25-26).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bellin (US 4589872) in view of Kocanowski (US 4471942) and Yoon (US 2014/0243759) and further in view of Vaillancourt (US 4834108)
Regarding claim 5, the modified invention of Bellin, Kocanowski, and Yoon discloses all of the elements of the invention as discussed above. Bellin discloses the enclosure (17, Fig 2) comprises an outer surface defining a first side and a second side, the second side being opposite the first side (See 
Vaillancourt teaches a flow controller (22, Fig 1) comprising a shaft (24, Fig 1), inlet tube, outlet tube, cross tube and an enclosure (See annotated Fig 1 below) for holding the inlet tube (See annotated Fig 1 below), outlet tube (See annotated Fig 1 below), and cross tube (See annotated Fig 1 below) in position relative to each other, the enclosure comprises an outer surface defining a first side (See annotated Fig 1 below) and a second side (See annotated Fig 1 below), the second side being opposite the first side, and wherein the first side defines the inlet opening (opening in enclosure for the inlet tube, Fig 1) and the second side defines the outlet opening (opening in enclosure for the outlet tube, Fig 1)  and the shaft opening (opening in enclosure for shaft of actuator 24, Fig 1).
Modifying the flow selector disclosed by Bellin, Kocanowski, and Yoon to have the openings arranged as taught by Vaillancourt would result in a flow selector that would operate in the same way.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow selector disclosed by Bellin, Kocanowski, and Yoon to have the openings arranged as taught by Vaillancourt since it has been held that rearrangement of parts involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)

    PNG
    media_image4.png
    754
    276
    media_image4.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bellin (US 4589872) in view of Kocanowski (US 4471942) and Yoon (US 2014/0243759) and further in view of Rake (US 6936035).

Rake discloses the enclosure (12, Fig 1) comprises an outer surface defining a first side (16, Fig 1) and a second side (14, Fig 1), the second side being opposite the first side, and wherein the first side defines the inlet opening (opening corresponding to 32, Fig 4) and the outlet opening (opening corresponding to 34, Fig 4) and the second side defines the shaft opening (opening corresponding to shaft 50, Fig 4). 
Modifying the enclosure taught by Bellin, Kocanowski, and Yoon with the enclosure taught by Rake would result in a flow selector where the tubes are not in the way of the adjustment knob.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure taught by Bellin, Kocanowski, and Yoon with the enclosure taught by Rake in order to have a flow selector where the tubes are not in the way of the adjustment knob.
Claims 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Marino (US 4431009) in view of Bilstad (US 4425113).
Regarding claim 11, Marino discloses a flow selector (40, Fig 2) for selectively controlling a flow rate of a medicinal fluid (abstract, lines 21-24), the flow selector comprising: an inlet tube (passageway of 70, Fig 2); an outlet tube (80, Fig 2); a needle valve (42, Fig 1), the needle valve including a shaft (48 and 90, Fig 2) having a distal end and a proximal end (See Fig 2), and a shaft threaded portion (88, Fig 2), and a seat (82, Fig 2) that receives the distal end of the shaft (See Fig 2), wherein the distal end of the shaft is tapered (90, Fig 2; Col 6, lines 20) in shape and the seat has a recess (83 and 84, Fig 2) with a 
Marino is silent regarding a housing, wherein the enclosure is positioned within the housing, the housing defining a second shaft opening for receiving the shaft of the needle valve such that the shaft extends through the enclosure and the housing with the distal end of the shaft disposed within the enclosure and the proximal end of the shaft disposed outside of the housing.
Bilstad teaches a housing (88, Fig 12), wherein an enclosure (38, Fig 12) is positioned within the housing, the housing comprising an opening (85, Fig 12) for each element that extends from the enclosure (Col 9, lines 24-28). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow selector of Marino to include a housing that encloses the enclosure as taught by Bilstad in order to have a flow selector that can releasably receive the enclosure and have the tubing in a desired arrangement (Col 9, lines 24-28).

    PNG
    media_image5.png
    397
    274
    media_image5.png
    Greyscale

Regarding claim 15, the modified invention of Marino and Bilstad discloses all of the elements of the invention as discussed above. The modified invention further discloses the shaft (48 and 90, Fig 2 -Marino) of the needle valve comprises a control knob (See annotated Fig 2 above -Marino) for manual control of the flow rate of the fluid by a user of the flow selector (Col 6, lines 15-26).
.
	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Marino (US 4431009) in view of Bilstad (US 4425113) and further in view Yoon (US 3434694).
Regarding claim 12, the modified invention of Marino and Bilstad discloses all of the elements of the invention as described above. Bellin does not explicitly disclose the shaft of the needle valve comprises indicia for indicating a selected flow rate to a user of the flow selector. 
Yoon teaches a flow selector (51, 52, 10, 20, Fig 4) comprising a flow rate selection mechanism ( 10 and 20, Fig 4) including a shaft (20, Fig 4) having a distal end and a proximal end (See Fig 4), the shaft comprising indicia (40, Fig 4) for indicating a selected flow rate to a user of the flow selector (Para 0065) and wherein the indicia are arranged along the shaft such that the indicia move into and out of the enclosure as the shaft moves along the axial direction with respect to the seat and a portion of the shaft visible to the user indicates the selected flow rate (Para 0065). 
Modifying the shaft disclosed by Marino and Bilstad to include indicia as taught by Yoon would result in a shaft that rotates (Col 3, lines 51-54 -Bellin) and moves along the axial direction wherein the indicia move into and out of the enclosure to indicate a selected flow (Para 0065 –Yoon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft disclosed by Marino and Bilstad to include indicia as taught by Yoon in order for the user to be able to find the flow rate through the flow selector (Para 0065).
Regarding claim 13, the modified invention of Marino, Bilstad, and Yoon discloses all of the elements of the invention as described above. The modified invention further discloses the indicia (40, .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Marino (US 4431009) in view of Bilstad (US 4425113) and further in view of Bellin (US 4589872).
Regarding claim 16, the modified invention of Marino and Bilstad disclose all of the elements of the invention as described above. Marino discloses the enclosure (44, Fig 2) comprises an outer surface defining a first side and a second side, the second side being opposite the first side (See annotated Fig 2 above). However, he does not disclose that the first side defines the inlet opening and the second side defines the outlet opening
Bellin teaches the first side (See annotated Fig 7) defines the inlet opening (opening of 15, Fig 7) and the second side (See annotated Fig 7) defines the outlet opening (opening of 16, Fig 7). 
Modifying the openings disclosed by Marino and Bilstad to have the openings arranged as taught by Vaillancourt would result in a flow selector that would operate in the same way.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow selector disclosed by Bellin, Kocanowski, and Yoon to have the openings arranged as taught by Vaillancourt since it has been held that rearrangement of parts involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)


    PNG
    media_image2.png
    440
    268
    media_image2.png
    Greyscale


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bellin (US 4589872) in view of Kocanowski (US 4471942)  and Yoon (US 2014/0243759) and in further view of Bilstad (US 4425113).
Regarding claim 21, the modified invention of Bellin, Kocanowski, and Yoon disclose all of the elements of the invention as discussed above. The modified invention is silent regarding a housing, wherein the enclosure is positioned within the housing. 
Bilstad teaches a housing (88, Fig 12), wherein the enclosure (38, Fig 12) is positioned within the housing (See Fig 12). 
Modifying the flow selector disclosed by Bellin, Kocanowski, and Yoon to include a housing surrounding the enclosure as taught by Bilstad would result in a flow selector that can releasably receive the enclosure and have the tubing in a desired arrangement (Col 9, lines 24-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow selector disclosed by Bellin, Kocanowski, and Yoon to include a .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Marino (US 4431009) in view of Bilstad (US 4425113) and further in view of Kocanowski (US 4471942).
Regarding claim 23, Marino and Bilstad disclose all of the elements of the invention as described above. The modified invention is silent regarding the flow selector further comprises a cross tube extending from the inlet tube to the outlet tube, wherein the recess is in fluid communication with the cross tube to permit an ingress of the medicinal fluid from the inlet tube into the recess and an egress of the medicinal fluid from the recess to the outlet tube, and wherein the enclosure holds the inlet tube, the outlet tube, the cross tube, and the needle valve in position relative to each other.
Kocanowski teaches a flow selector (device of Fig. 5) comprising an inlet tube (See annotated Fig 5 below); an outlet tube (See annotated Fig 5 below); a cross tube (See annotated Fig 5 below) extending from the inlet tube to the outlet tube wherein a recess (13, Fig 5) is in fluid communication with the cross tube to permit an ingress of the medicinal fluid from the inlet tube into the recess and egress of the medicinal fluid from the recess to the outlet tube (Col 4, lines 4-16), and wherein the enclosure (10, Fig 5) holds the inlet tube, the outlet tube, the cross tube, and the needle valve in position relative to each other (See Fig. 5).
Modifying the flow selector disclosed by Marino and Bilstad to have a cross tube as taught by Kocanowski would result in a flow selector that permits more accurate control of the flow at low flow rates (Col 2, lines 18-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow selector disclosed by Marino and Bilstad to have a cross tube as taught by Kocanowski in order to have a flow selector that permits more accurate control of the flow at low flow rates (Col 2, lines 18-22).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Marino (US 4431009) in view of Bilstad (US 4425113) and further in view of Kocanowski (US 4471942) and further in view of Vaillancourt (US 4834108).
Regarding claim 24, the modified invention of Marino, Bilstad, and Kocanowski disclose all of the elements of the invention as discussed above. The modified invention is silent regarding the cross tube extends in a direction transverse to a longitudinal axis of both the inlet and outlet tubes, wherein the inlet tube, outlet tube, ad cross tube have the same inner diameter.
Vaillancourt teaches a flow controller (22, Fig 1) comprising a shaft (24, Fig 1), inlet tube (See annotated Fig 1 below), outlet tube (See annotated Fig 1 below), cross tube (See annotated Fig 1 below) and an enclosure (See annotated Fig 1 below); wherein the cross tube extends in a direction transverse to a longitudinal axis of both the inlet and outlet tubes, wherein the inlet tube, outlet tube, and cross tube have the same inner diameter (See Fig 1).
Modifying the flow selector disclosed by Marino, Bilstad, and Kocanowski to have the inlet, outlet, and cross tube oriented and of the same diameter as taught by Vaillancourt would result in a flow selector that can accommodate slower flow and fast flow of fluids through the flow selector (Col 5, lines 63-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow selector disclosed by Marino, Bilstad, and Kocanowski to have the inlet, outlet, and cross tube oriented and of the same diameter as taught by Vaillancourt in order to have a flow selector that can accommodate slower flow and fast flow of fluids through the flow selector (Col 5, lines 63-68).


    PNG
    media_image4.png
    754
    276
    media_image4.png
    Greyscale

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bellin (US 4589872) in view of Kocanowski (US 4471942)  and Yoon (US 2014/0243759) and in further view of Vaillancourt (US 4834108).

Vaillancourt teaches a flow controller (22, Fig 1) wherein the direction of the cross tube (See annotated Fig 1 above) is generally perpendicular to the longitudinal axis of both the inlet and outlet tubes (See annotated Fig 1 below).
Modifying the flow selector disclosed by Bellin, Kocanowski, and Yoon to have tubes arranged as taught by Vaillancourt would result in a flow selector that would operate in the same way.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow selector disclosed by Bellin, Kocanowski, and Yoon to have the tubes arranged as taught by Vaillancourt since it has been held that rearrangement of parts involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Response to Arguments
	Applicant’s arguments directed to the art of record not disclosing the inlet tube, outlet tube, and cross tube having the same inner diameter have been fully considered but are moot in view of the current rejection that relies on Kocanowski (US 4471942) to teach the amended limitation.
Applicant’s arguments regarding the shaft and recess threaded portions have been full considered but are moot in view of the current rejection that relies on Marino to teach the amended limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTARIUS S DANIEL/Examiner, Art Unit 3783  
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783